Exhibit 10.1
EMPLOYMENT AGREEMENT
     THIS AGREEMENT is made on the 23rd day of July, 2008 by and between Cheryl
Presuto (the “Employee”) and TEAMSTAFF, INC., a New Jersey corporation (the
“Company”) and is effective as of the 1st day of October, 2007.
WITNESSETH:
     WHEREAS, the Company and its subsidiaries are engaged in the business of
providing Business Outsourcing Services; and
     WHEREAS, the Employee is currently employed by the Company and the Company
desires to continue the employment of the Employee and secure for the Company
the experience, ability and services of the Employee; and
     WHEREAS, the Employee desires to continue her employment with the Company,
pursuant to the terms and conditions herein set forth, superseding all prior
oral and written employment agreements, and term sheets and letters between the
Company, its subsidiaries and/or predecessors and Employee;
     NOW, THEREFORE, it is mutually agreed by and between the parties hereto as
follows:
ARTICLE 1
DEFINITIONS
     1.1 Accrued Compensation. Accrued Compensation shall mean an amount which
shall include all amounts earned or accrued through the “Termination Date” (as
defined below) but not paid as of the Termination Date, including (i) Base
Salary, (ii) reimbursement for business expenses incurred by the Employee on
behalf of the Company, pursuant to the Company’s expense

 



--------------------------------------------------------------------------------



 



reimbursement policy in effect at such time, (iii) vacation pay, and (iv) unpaid
bonuses and incentive compensation earned and awarded prior to the Termination
Date.
     1.2 Cause. Cause shall mean: (i) willful disobedience by the Employee of a
material and lawful instruction of the Board of Directors of the Company;
(ii) formal charge, indictment or conviction of the Employee of any misdemeanor
involving fraud or embezzlement or similar crime, or any felony; (iii) conduct
amounting to fraud, dishonesty, gross negligence, willful misconduct or
recurring insubordination; or (iv) excessive absences from work, other than for
illness or Disability; provided that the Company shall not have the right to
terminate the employment of Employee pursuant to the foregoing clauses (i),
(iii), and (iv) above unless written notice specifying such breach shall have
been given to the Employee and, in the case of breach which is capable of being
cured, the Employee shall have failed to cure such breach within thirty
(30) days after her receipt of such notice.
     1.3 Change in Control. “Change in Control” shall mean any of the following
events:
     a. (i) An acquisition (other than directly from the Company) of any voting
securities of the Company (the “Voting Securities”) by any “Person” (as the term
person is used for purposes of Section 13(d) or 14(d) of the Securities Exchange
Act of 1934, as amended (the “1934 Act”)) immediately after which such Person
has “Beneficial Ownership” (within the meaning of Rule 13d-3 promulgated under
the 1934 Act) of twenty percent (20%) or more of the combined voting power of
the Company’s then outstanding Voting Securities (27% if such Person is
Wynnnefield Capital Inc. and its affiliates); provided, however, that in
determining whether a Change in Control has occurred, Voting Securities which
are acquired in a “Non-Control Acquisition” (as defined below) shall not
constitute an acquisition which would cause a

2



--------------------------------------------------------------------------------



 



Change in Control. A “Non-Control Acquisition” shall mean an acquisition by
(1) an employee benefit plan (or a trust forming a part thereof) maintained by
(x) the Company or (y) any corporation or other Person of which a majority of
its voting power or its equity securities or equity interest is owned directly
or indirectly by the Company (a “Subsidiary”), or (2) the Company or any
Subsidiary.
          (ii) Notwithstanding the foregoing, a Change in Control shall not be
deemed to occur solely because a Person (the “Subject Person”) gained Beneficial
Ownership of more than the permitted amount of the outstanding Voting Securities
as a result of the acquisition of Voting Securities by the Company which, by
reducing the number of Voting Securities outstanding, increases the proportional
number of shares Beneficially Owned by the Subject Person, provided that if a
Change in Control would occur (but for the operation of this sentence) as a
result of the acquisition of Voting Securities by the Company, and after such
share acquisition by the Company, the Subject Person becomes the Beneficial
Owner of any additional Voting Securities which increases the percentage of the
then outstanding Voting Securities Beneficially Owned by the Subject Person,
then a Change in Control shall occur.
     b. The individuals who, as of the date this Agreement is approved by the
Board, are members of the Board (the “Incumbent Board”), cease for any reason to
constitute at least two-thirds of the Board; provided, however, that if the
election, or nomination for election by the Company’s stockholders, of any new
director was approved by a vote of at least two-thirds of the Incumbent Board,
such new director shall, for purposes of this Agreement, be considered and
defined as a member of the Incumbent Board; and provided, further, that no
individual shall be considered a member of the Incumbent Board if such
individual initially assumed office as a

3



--------------------------------------------------------------------------------



 



result of either an actual “Election Contest” (as described in Rule 14a-11
promulgated under the 1934 Act) or other solicitation of proxies or consents by
or on behalf of a Person other than the Board (a “Proxy Contest”); or
     c. Approval by stockholders of the Company of:
          (i) A merger, consolidation or reorganization involving the Company,
unless: (1) the stockholders of the Company, immediately before such merger,
consolidation or reorganization, own, directly or indirectly immediately
following such merger, consolidation or reorganization, at least sixty percent
(60%) of the combined voting power of the outstanding voting securities of the
corporation resulting from such merger or consolidation or reorganization (the
“Surviving Corporation”) in substantially the same proportion as their ownership
of the Voting Securities immediately before such merger, consolidation or
reorganization, (2) the individuals who were members of the Incumbent Board
immediately prior to the execution of the agreement providing for such merger,
consolidation or reorganization constitute at least two-thirds of the members of
the board of directors of the Surviving Corporation, and (3) no Person (other
than the Company, any Subsidiary, any employee benefit plan (or any trust
forming a part thereof) maintained by the Company, the Surviving Corporation or
any Subsidiary) becomes Beneficial Owner of twenty percent (20%) or more of the
combined voting power of the Surviving Corporation’s then outstanding voting
securities as a result of such merger (27% if such Person is Wynnnefield Capital
Inc. and its affiliates) , consolidation or reorganization, a transaction
described in clauses (1) through (3) shall herein be referred to as a
“Non-Control Transaction”; or

4



--------------------------------------------------------------------------------



 



          (ii) An agreement for the sale or other disposition of all or
substantially all of the assets of the Company, to any Person, other than a
transfer to a Subsidiary, in one transaction or a series of related
transactions;
          (iii) The stockholders of the Company approve any plan or proposal for
the liquidation or dissolution of the Company.
     d. Notwithstanding anything contained in this Agreement to the contrary, if
the Employee’s employment is terminated prior to a Change in Control and the
Employee reasonably demonstrates that such termination (i) was at the request of
a third party who has indicated an intention or taken steps reasonably
calculated to effect a Change in Control (a “Third Party”) or (ii) otherwise
occurred in connection with, or in anticipation of, a Change in Control, then
for all purposes of this Agreement, the date of a Change in Control with respect
to the Employee shall mean the date immediately prior to the date of such
termination of the Employee’s employment.
     1.4 Continuation Benefits. Continuation Benefits shall be the continuation
of the Benefits, as defined in Section 5.1, for the period commencing on the
Termination Date and terminating 12 months thereafter, or such other period as
specifically stated by this agreement (the “Continuation Period”) at the
Company’s expense on behalf of the Employee and his dependents; provided,
however, that (i) in no event shall the Continuation Period exceed 18 months
from the Termination Date; and (ii) the level and availability of benefits
provided during the Continuation Period shall at all times be subject to the
post-employment conversion or portability provisions of the benefit plans. The
Company’s obligation hereunder with respect to the foregoing benefits shall also
be limited to the extent that if the Employee obtains any such benefits pursuant
to a subsequent

5



--------------------------------------------------------------------------------



 



employer’s benefit plans, the Company may reduce the coverage of any benefits it
is required to provide the Employee hereunder as long as the aggregate coverage
and benefits of the combined benefit plans is no less favorable to the Employee
than the coverage and benefits required to be provided hereunder. This
definition of Continuation Benefits shall not be interpreted so as to limit any
benefits to which the Employee, her dependents or beneficiaries may be entitled
under any of the Company’s employee benefit plans, programs or practices
following the Employee’s termination of employment, including, without
limitation, retiree medical and life insurance benefits.
     1.5 Disability. Disability shall mean a physical or mental infirmity which
impairs the Employee’s ability to substantially perform her duties with the
Company for a period of one hundred eighty (180) consecutive days and the
Employee has not returned to her full time employment prior to the Termination
Date as stated in the “Notice of Termination” (as defined below).
     1.6 Good Reason. “Good Reason” shall mean without the written consent of
the Employee: (A) a material breach of any provision of this Agreement by the
Company; (B) failure by the Company to pay when due any compensation to the
Employee; (C) a reduction in the Employee’s Base Salary; (D) failure by the
Company to maintain the Employee in the positions referred to in Section 2.1 of
this Agreement; (E) assignment to the Employee of any duties materially and
adversely inconsistent with the Employee’s positions, authority, duties,
responsibilities, powers, functions, reporting relationship or title as
contemplated by Section 2.1 of this Agreement or any other action by the Company
that results in a material diminution of such positions, authority, duties,
responsibilities, powers, functions, reporting relationship or title;
(F) relocation of the principal office of the Company or the Employee’s
principal place of employment to a location outside a 25 mile radius of the
present location in Somerset, New Jersey, without the

6



--------------------------------------------------------------------------------



 



Employee’s written consent; or (G) a Change in Control, provided the event on
which the Change of Control is predicated occurs within 90 days of the service
of the Notice of Termination by the Employee, it being understood that Employee
shall have the right to terminate her employment under this Section 1.6 (G) for
any reason or no reason within such 90 day period; and provided further,
however, that the Employee agrees not to terminate her employment for Good
Reason pursuant to clauses (A) through (F) unless (a) the Employee has given the
Company at least 30 days’ prior written notice of her intent to terminate her
employment for Good Reason, which notice shall specify the facts and
circumstances constituting Good Reason; and (b) the Company has not remedied
such facts and circumstances constituting Good Reason to the reasonable and good
faith satisfaction of the Employee within a 30-day period after receipt of such
notice.
     1.7 Notice of Termination. Notice of Termination shall mean a written
notice from the Company, or the Employee, of termination of the Employee’s
employment which indicates the provision in this Agreement relied upon, if any
and which sets forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Employee’s employment under the provision
so indicated. A Notice of Termination served by the Company shall specify the
effective date of termination.
     1.8 Pro Rata Bonus. “Pro Rata Bonus” shall mean an amount equal to the
maximum bonus Employee had an opportunity to earn pursuant to section 4.2
multiplied by a fraction, the numerator of which shall be the number of days
from the commencement of the fiscal year to the Termination Date, and the
denominator of which shall be the number of days in the fiscal year in which
Employee was terminated.

7



--------------------------------------------------------------------------------



 



     1.9 Severance Payment. “Severance Payment” shall mean an amount equal to
the sum of 12 months of Employee’s Base Salary in effect on the Termination
Date. The Severance Payment shall be payable in equal installments on each of
the Company’s regular pay dates for executives during the twelve months
commencing on the first regular executive pay date following the Termination
Date. The Severance Payment is conditioned on the Employee executing a
termination agreement and release in a form reasonably acceptable to the
Employee and the Company.
     1.10 Termination Date. Termination Date shall mean (i) in the case of the
Employee’s death, her date of death; (ii) in the case of Good Reason, 30 days
from the date the Notice of Termination is given to the Company, provided the
Company has not remedied such facts and circumstances constituting Good Reason
to the reasonable and good faith satisfaction of the Employee; (iii) in the case
of termination of employment on or after the Expiration Date, the last day of
employment; and (iv) in all other cases, the date specified in the Notice of
Termination; provided, however, if the Employee’s employment is terminated by
the Company for any reason except Cause, the date specified in the Notice of
Termination shall be at least 30 days from the date the Notice of Termination is
given to the Employee, and provided further that in the case of Disability, the
Employee shall not have returned to the full-time performance of her duties
during such period of at least 30 days.

8



--------------------------------------------------------------------------------



 



ARTICLE II
EMPLOYMENT
     2.1 Subject to and upon the terms and conditions of this Agreement, the
Company hereby agrees to continue the employment of the Employee, and the
Employee hereby accepts such employment, as Chief Financial Officer of the
Company. The Employee’s position includes acting as an officer and/or director
of any of the Company’s subsidiaries as determined by the Board of Directors.
ARTICLE III
DUTIES
     3.1 The Employee shall, during the term of her employment with the Company,
and subject to the direction and control of the Chief Executive Officer and the
Company’s Board of Directors, perform such duties and functions as she may be
called upon to perform by the Chief Executive Officer and the Company’s Board of
Directors during the term of this Agreement, consistent with her position as
Chief Financial Officer.
     3.2 The Employee shall perform, in conjunction with the Company’s Executive
Management, to the best of her ability the following services and duties for the
Company and its subsidiary corporations (by way of example, and not by way of
limitation):
          (i) Those duties attendant to the position with the Company for which
she is hired;
          (ii) Establish and implement current and long range objectives, plans,
and policies, subject to the approval of the Chief Executive Officer and the
Board of Directors;

9



--------------------------------------------------------------------------------



 



          (iii) Financial planning including the development of, liaison with,
financing sources and investment bankers;
          (iv) Managerial oversight of the Company’s accounting department;
          (v) Primary responsibility for the preparation and filing of all
financial activity reports with federal and state regulatory authorities;
          (vi) Acquiring appropriate insurance coverage to safeguard Company’s
assets (excluding workers’ compensation coverage and medical benefits);
          (vii) Evaluation and integration of acquisitions, joint ventures, and
other opportunities; and
          (viii) Promotion of the relationships of the Company and its
subsidiaries with their respective employees, customers, suppliers and others in
the business community.
     3.3 The Employee agrees to devote full business time and her best efforts
in the performance of her duties for the Company and any subsidiary corporation
of the Company.
     3.4 Employee shall undertake regular travel to the Company’s executive and
operational offices, and such other occasional travel within or outside the
United States as is or may be reasonably necessary in the interests of the
Company. All such travel shall be at the sole cost and expense of the Company
and shall include reasonable lodging and food costs incurred by Employee while
traveling.
ARTICLE IV
COMPENSATION
     4.1 During the term of this Agreement, Employee shall be compensated
initially at the rate of $175,000 per annum, subject to such increases, if any,
as determined by the Board of Directors, or

10



--------------------------------------------------------------------------------



 



if the Board so designates, the Management Resources and Compensation Committee,
in its discretion, at the commencement of each of the Company’s fiscal years
during the term of this Agreement (the “Base Salary”). The base salary shall be
paid to the Employee in accordance with the Company’s regular executive payroll
periods.
     4.2 Employee may receive a bonus (the “Bonus”) in the sole discretion of
the Management Resources and Compensation Committee of the Board of Directors.
Employee will have an opportunity to earn a cash Bonus of up to 50% of
Employee’s Base Salary for each fiscal year of employment. The Bonus will be
based on performance targets and other key objectives established by the
Management Resources and Compensation Committee at the commencement of each
fiscal year.
     4.3 The Company shall deduct from Employee’s compensation all federal,
state, and local taxes which it may now or hereafter be required to deduct.
     4.4 Employee may receive such other additional compensation as may be
determined from time to time by the Board of Directors including bonuses and
other long term compensation plans. Nothing herein shall be deemed or construed
to require the Board to award any bonus or additional compensation.
ARTICLE V
BENEFITS
     5.1 During the term hereof, the Company shall provide Employee with the
following benefits (the “Benefits”): (i) group health care and insurance
benefits as generally made available to the Company’s senior management; and
(ii) such other insurance benefits obtained by the Company and made generally
available to the Company’s senior management. The Company shall reimburse

11



--------------------------------------------------------------------------------



 



Employee, upon presentation of appropriate vouchers, for all reasonable business
expenses incurred by Employee on behalf of the Company upon presentation of
suitable documentation.
     5.2 In the event the Company wishes to obtain Key Man life insurance on the
life of Employee, Employee agrees to cooperate with the Company in completing
any applications necessary to obtain such insurance and promptly submit to such
physical examinations and furnish such information as any proposed insurance
carrier may request.
     5.3 For the term of this Agreement, Employee shall be entitled to paid
vacation at the rate of five (5) weeks per annum.
ARTICLE VI
NON-DISCLOSURE
     6.1 The Employee shall not, at any time during or after the termination of
her employment hereunder, except when acting on behalf of and with the
authorization of the Company, make use of or disclose to any person,
corporation, or other entity, for any purpose whatsoever, any trade secret or
other confidential information concerning the Company’s business (including any
temporary or permanent employee placement or outsourcing business), finances,
marketing, accounting , personnel and/or outsourcing business of the Company and
its subsidiaries, including information relating to any customer of the Company
or pool of temporary or permanent employees, or any other nonpublic business
information of the Company and/or its subsidiaries learned as a consequence of
Employee’s employment with the Company (collectively referred to as the
“Proprietary Information”). For the purposes of this Agreement, trade secrets
and confidential information shall mean information disclosed to the Employee or
known by him as a consequence of her employment by the Company, whether or not
pursuant to this Agreement, and not generally known in the industry.

12



--------------------------------------------------------------------------------



 



The Employee acknowledges that trade secrets and other items of confidential
information, as they may exist from time to time, are valuable and unique assets
of the Company, and that disclosure of any such information would cause
substantial injury to the Company. Trade secrets and confidential information
shall cease to be trade secrets or confidential information, as applicable, at
such time as such information becomes public other than through disclosure,
directly or indirectly, by Employee in violation of this Agreement.
     6.2 If Employee is requested or required (by oral questions,
interrogatories, requests for information or document subpoenas, civil
investigative demands, or similar process) to disclose any Proprietary
Information, Employee shall, unless prohibited by law, promptly notify the
Company of such request(s) so that the Company may seek an appropriate
protective order.

13



--------------------------------------------------------------------------------



 



ARTICLE VII
RESTRICTIVE COVENANT
     7.1 In the event of the voluntary termination of employment with the
Company prior to the expiration of the term hereof, or Employee’s discharge in
accordance with Article IX, or the expiration of the term hereof without
renewal, Employee agrees that she will not, for a period of one (1) year
following such termination, directly or indirectly, enter into or become
associated with or engage in any other business (whether as a partner, officer,
director, shareholder, employee, consultant, or otherwise), which is involved in
the business of providing (i) temporary and/or permanent staffing of travel
health professionals and travel nurses, and (ii) or is otherwise engaged in the
same or similar business as the Company in direct competition with the Company,
or which the Company was in the process of developing, during the tenure of
Employee’s employment by the Company. Notwithstanding the foregoing, the
ownership by Employee of less than five percent of the shares of any publicly
held corporation shall not violate the provisions of this Article VII. In
furtherance of the foregoing, Employee shall not during the aforesaid period of
non-competition, directly or indirectly, in connection with any temporary or
permanent employee placement or other business of the Company and its
subsidiaries, including information relating to any customer of the Company or
pool of temporary employees, or any other nonpublic business information , or
any business similar to the business in which the Company was engaged, or in the
process of developing during Employee’s tenure with the Company, solicit any
customer or employee of the Company who was a customer or employee of the
Company during the tenure of her employment.

14



--------------------------------------------------------------------------------



 



     7.2 If any court shall hold that the duration of non-competition or any
other restriction contained in this Article VII is unenforceable, it is our
intention that same shall not thereby be terminated but shall be deemed amended
to delete therefrom such provision or portion adjudicated to be invalid or
unenforceable or, in the alternative, such judicially substituted term may be
substituted therefor.
ARTICLE VIII
TERM
     8.1 This Agreement shall be for a term (the “Initial Term”) commencing on
October 1, 2007 (the “Commencement Date”) and terminating on September 30, 2009
(the “Expiration Date”), unless sooner terminated upon the death of the
Employee, or as otherwise provided herein.
     8.2 Unless this Agreement is earlier terminated pursuant to the terms
hereof, the Company agrees to use its best efforts to notify Employee in writing
whether it intends to negotiate a renewal of this Agreement by notice four
(4) months prior to the Expiration Date. In the event (i) the Company shall have
failed to notify the Employee of its intention to renew as provided by this
Section 8.2, or (ii) the Company fails to reach agreement with Employee as to
the terms of a new employment agreement prior to the Expiration Date after
providing such notice, in addition to any other payments due hereunder, upon
termination of the Employee’s employment on or after the Expiration Date for any
reason except Cause, the Company shall pay Employee the Severance Payment.
ARTICLE IX
TERMINATION
     9.1 The Company may terminate this Agreement by giving a Notice of
Termination to the Employee in accordance with this Agreement:

15



--------------------------------------------------------------------------------



 



  (i)   for Cause;     (ii)   without Cause;     (iii)   for Disability.

     9.2 Employee may terminate this Agreement by giving a Notice of Termination
to the Company in accordance with this Agreement, at any time, with or without
good reason.
     9.3 If the Employee’s employment with the Company shall be terminated, the
Company shall pay and/or provide to the Employee the following compensation and
benefits in lieu of any other compensation or benefits arising under this
Agreement or otherwise:

  (i)   if the Employee was terminated by the Company for Cause, or the Employee
terminates without Good Reason, the Accrued Compensation;     (ii)   if the
Employee was terminated by the Company for Disability,

  (a)   the Continuation Benefits;     (b)   the Accrued Compensation;     (c)  
the Pro-Rata Bonus; and     (d)   the Severance Payment; or

  (iii)   if termination was due to the Employee’s death,

  (a)   the Accrued Compensation;     (b)   the Continuation Benefits;     (c)  
and the Pro Rata Bonus; or

  (iv)   if the Employee was terminated by the Company without cause, or the
Employee terminates this Agreement for Good Reason,

  (a)   the Accrued Compensation;

16



--------------------------------------------------------------------------------



 



  (b)   the Severance Payment; and     (c)   the Continuation Benefits.

     9.4 The amounts payable under this Section 9, shall be paid as follows:
          (i) Accrued Compensation shall be paid within five (5) business days
after the Employee’s Termination Date (or earlier, if required by applicable
law).
          (ii) If the Continuation Benefits are paid in cash, the payments shall
be made on the first day of each month during the Continuation Period (or
earlier, if required by applicable law).
          (iii) The Base Salary through the Expiration Date shall be paid in
accordance with the Company’s regular pay periods (or earlier, if required by
applicable law).
     9.5 Notwithstanding the foregoing, in the event Employee is a member of the
Board of Directors on the Termination Date, the payment of any and all
compensation due hereunder, except Accrued Compensation, and Employee’s right to
exercise any Employee Stock Option after the Termination Date, is expressly
conditioned on Employee’s resignation from the Board of Directors within five
(5) business days of notice by the Company requesting such resignation.
     9.6 The Employee shall not be required to mitigate the amount of any
payment provided for in this Agreement by seeking other employment or otherwise
and no such payment shall be offset or reduced by the amount of any compensation
or benefits provided to the Employee in any subsequent employment except as
provided in Sections 1.4.
ARTICLE X
TERMINATION OF PRIOR AGREEMENTS
     10.1 This Agreement sets forth the entire agreement between the parties and
supersedes all prior agreements, letters and understandings between the parties,
whether oral or written prior to the

17



--------------------------------------------------------------------------------



 



effective date of this Agreement except for the terms of employee stock option
plans, restricted stock grants and option certificates.
ARTICLE XI
RESTRICTED STOCK GRANTS
     11.1 The Company hereby grants to Employee 120,000 (30,000 post split)
restricted shares of the Company’s Common Stock, $.001 par value subject to the
provisions of the Company’s 2006 Long Term Incentive Plan (the “Plan”).
     11.2 One-third of such Shares shall vest upon the execution of this
agreement. One-third on shall vest on September 30, 2008 and the final one third
on September 30, 2009 upon satisfaction of the performance targets and other key
objectives established by the Management Resources and Compensation Committee at
the commencement of each fiscal year pursuant to paragraph 4.2 above. If
Employee renders continuous service to the Company from the date hereof to a
vesting date, on each such vesting date the Company shall deliver to Employee
such number of shares of Common Stock as shall vest on such date.
     11.3 In the event of a Change of Control, as defined in Section 1.3, the
conditions to the vesting of any outstanding Restricted Stock Awards granted to
the Employee under this Article XI shall be deemed void and all such Shares
shall be immediately and fully vested and delivered to the Employee.
ARTICLE XII
EXTRAORDINARY TRANSACTIONS
     12.1 The Company’s Board of Directors has determined that it is appropriate
to reinforce and encourage the continued attention and dedication of members of
the Company’s management,

18



--------------------------------------------------------------------------------



 



including the Employee, to their assigned duties without distraction in
potentially disturbing circumstances arising from the possibility of a change in
control of the Company.
     In the event that within one hundred eighty days (180) days of a Change of
Control as described in Section 12.2, (i) Employee is terminated, or
(ii) Employee’s status, title, position or responsibilities are materially
reduced and Employee terminates her Employment, the Company shall pay and/or
provide to the Employee, the following compensation and benefits:

  a.   The Company shall pay the Employee, in lieu of any other payments due
hereunder, (i) the Accrued Compensation; (ii) the Continuation Benefits; and
(iii) as severance, Base Salary for a period of twelve (12) months payable in
equal installments on each of the Company’s regular pay dates for executives
during the twelve months commencing on the first regular executive pay date
following the termination Date; and     b.   The conditions to the vesting of
any outstanding incentive awards (including restricted stock, stock options and
granted performance shares or units) granted to the Employee under any of the
Company’s plans, or under any other incentive plan or arrangement, shall be
deemed void and all such incentive awards shall be immediately and fully vested
and exercisable. Further, the options shall be deemed amended to provide that in
the event of termination after an event enumerated in this Article XII, the
options shall remain exercisable for the duration of their term.

     12.4 Upon the effective date of an event constituting a Change of Control,
the Company shall pay Employee, in one lump sum within five (5) upon the first
day of the month immediately

19



--------------------------------------------------------------------------------



 



following such event, an amount equal to Employee’s then current Base Salary.
Employee shall be entitled to such payment whether or not her employment with
the Company continues after the Change of Control.
     12.5 Notwithstanding the foregoing, if the payment under this Article XII,
either alone or together with other payments which the Employee has the right to
receive from the Company, would constitute an “excess parachute payment” as
defined in Section 280G of the Internal Revenue Code of 1986, as amended (the
“Code”), the aggregate of such credits or payments under this Agreement and
other agreements shall be reduced to the largest amount as will result in no
portion of such aggregate payments being subject to the excise tax imposed by
Section 4999 of the Code. The priority of the reduction of excess parachute
payments shall be in the discretion of the Employee. The Company shall give
notice to the Employee as soon as practicable after its determination that
Change of Control payments and benefits are subject to the excise tax, but no
later than ten (10) days in advance of the due date of such Change of Control
payments and benefits, specifying the proposed date of payment and the Change of
Control benefits and payments subject to the excise tax. Employee shall exercise
her option under this paragraph 12.4 by written notice to the Company within
five (5) days in advance of the due date of the Change of Control payments and
benefits specifying the priority of reduction of the excess parachute payments.
ARTICLE XIII
ARBITRATION AND INDEMNIFICATION
     13.1 Any dispute arising out of the interpretation, application, and/or
performance of this Agreement with the sole exception of any claim, breach, or
violation arising under Articles VI or VII hereof shall be settled through final
and binding arbitration before a single arbitrator in the State of

20



--------------------------------------------------------------------------------



 



New Jersey in accordance with the Rules of the American Arbitration Association.
The arbitrator shall be selected by the Association and shall be an
attorney-at-law experienced in the field of corporate law. Any judgment upon any
arbitration award may be entered in any court, federal or state, having
competent jurisdiction of the parties.
     13.2 The Company hereby agrees to indemnify, defend, and hold harmless the
Employee for any and all claims arising from or related to her employment by the
Company at any time asserted, at any place asserted, to the fullest extent
permitted by law, except for claims based on Employee’s fraud, deceit or
willfulness. The Company shall maintain such insurance as is necessary and
reasonable to protect the Employee from any and all claims arising from or in
connection with her employment by the Company during the term of Employee’s
employment with the Company and for a period of six (6) years after the date of
termination of employment for any reason. The provisions of this Section 13.2
are in addition to and not in lieu of any indemnification, defense or other
benefit to which Employee may be entitled by statute, regulation, common law or
otherwise.
ARTICLE XIV
SEVERABILITY
     If any provision of this Agreement shall be held invalid and unenforceable,
the remainder of this Agreement shall remain in full force and effect. If any
provision is held invalid or unenforceable with respect to particular
circumstances, it shall remain in full force and effect in all other
circumstances.

21



--------------------------------------------------------------------------------



 



ARTICLE XV
NOTICE
     For the purposes of this Agreement, notices and all other communications
provided for in the Agreement shall be in writing and shall be deemed to have
been duly given when (a) personally delivered or (b) sent by (i) a nationally
recognized overnight courier service or (ii) certified mail, return receipt
requested, postage prepaid and in each case addressed to the respective
addresses as set forth below or to any such other address as the party to
receive the notice shall advise by due notice given in accordance with this
paragraph. All notices and communications shall be deemed to have been received
on (A) if delivered by personal service, the date of delivery thereof; (B) if
delivered by a nationally recognized overnight courier service, on the first
business day following deposit with such courier service; or (C) on the third
business day after the mailing thereof via certified mail. Notwithstanding the
foregoing, any notice of change of address shall be effective only upon receipt.
     The current addresses of the parties are as follows:

     
IF TO THE COMPANY:
  TeamStaff, Inc.
 
  1 Executive Drive
 
  Somerset, NJ 08873
 
   
WITH A COPY TO:
  Victor J. DiGioia
 
  Becker & Poliakoff, LLP
 
  45 Broadway
 
  New York, NY 10006
 
   
IF TO THE EMPLOYEE:
   

22



--------------------------------------------------------------------------------



 



ARTICLE XVI
BENEFIT
     This Agreement shall inure to, and shall be binding upon, the parties
hereto, the successors and assigns of the Company, and the heirs and personal
representatives of the Employee.
ARTICLE XVII
WAIVER
     The waiver by either party of any breach or violation of any provision of
this Agreement shall not operate or be construed as a waiver of any subsequent
breach of construction and validity.
ARTICLE XVIII
GOVERNING LAW
     This Agreement has been negotiated and executed in the State of New Jersey
which shall govern its construction and validity.
ARTICLE XIX
JURISDICTION
     Any or all actions or proceedings which may be brought by the Company or
Employee under this Agreement shall be brought in courts having a situs within
the State of New Jersey, and Employee and the Company each hereby consent to the
jurisdiction of any local, state, or federal court located within the State of
New Jersey.

23



--------------------------------------------------------------------------------



 



ARTICLE XX
ENTIRE AGREEMENT
     This Agreement contains the entire agreement between the parties hereto. No
change, addition, or amendment shall be made hereto, except by written agreement
signed by the parties hereto.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement and
affixed their hands and seals the day and year first above written.

                  TEAMSTAFF, INC.    
 
           
 
  By:   /s/ T. Stephen Johnson     
 
   
 
T. Stephen Johnson    
 
    Chairman of the Board    
 
  /s/ Cheryl Presuto                    Cheryl Presuto         Employee    

24